Milligan J,
delivered the opinion of the court:
The claim made in this case is for sixty bales of sea-island cotton captured on theisland of Saint Helena, Beaufort District, S. C. The cotton claimed was raised on the testator’s planta*465tion on Saint Helena Island, known as “Indian Hill,” in the year 1861.
At the time the island was occupied by the United States troops there were 75,000 pounds of the crop of 1861 in the seed gathered and stored in the cotton-house, and about 2,500 pounds in the house which had not been weighed. In this situation of the cotton, it was seized under the orders of Col. W. H. Noble, then acting as an agent of the Treasury of the United States.
All the cotton on the Indian Hill plantation, as well that which was weighed as that not weighed, was taken down to the village of Saint Helena and put on board the Mayflower, and shipped to Hilton Head, thence forwarded to New York.
While the Treasury return does not show the proceeds of this specific lot of cotton in the Treasury, it does show that during the years 1861 and 1862, Hiram Barney, the cotton-agent at New York, received from Hilton Head and Beaufort large quantities of cotton, which, after paying expenses, produced $480,310.85, which was paid into the Treasury.
It further shows that the price of sea-island cotton derived from these places was $161.25 per bale.
In addition to the foregoing facts, it appears in this record by one witness that 1,250 pounds of seed-cotton make a bale of sea-island cotton, and by another that it takes 1,400 pounds of seed-cotton.
The average of these amounts is 1,325. The amount of cotton seized, 77,500 pounds, gives 58 J bales, which, at $161.25, amounts to $9,432.12-];, for which judgment will be entered.